Exhibit 10.5

 

[EXECUTION]

 

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

 

This AMENDED AND RESTATED INTERCREDITOR AGREEMENT (as amended or supplemented
from time to time, herein called this “Agreement”), is entered into as of
November 22, 2005, by and among the BANKS (as defined below), BANK OF AMERICA,
N.A., as Administrative Agent for the Banks (in such capacity, the “Agent”) and
as Collateral Agent for the Lenders (in such capacity, the “Collateral Agent”),
and THE PRUDENTIAL INSURANCE COMPANY OF AMERICA (“PICA”), PRUCO LIFE INSURANCE
COMPANY (“Pruco”), PRUDENTIAL INVESTMENT MANAGEMENT, INC. (“Prudential”), PRUCO
LIFE INSURANCE COMPANY OF NEW JERSEY (“Pruco NJ”), GIBRALTAR LIFE INSURANCE CO.,
LTD. (“Gibraltar”), RGA REINSURANCE COMPANY (“RGA”), AMERICAN BANKERS LIFE
ASSURANCE COMPANY OF FLORIDA, INC. (“American”), FORTIS BENEFITS INSURANCE
COMPANY (“Fortis”), and CONNECTICUT GENERAL LIFE INSURANCE COMPANY
(“Connecticut” and, together with PICA, Pruco, Prudential, Pruco NJ, Gibraltar,
RGA, American, and Fortis, collectively, the “Initial Prudential Noteholders”).

 

W I T N E S S E T H:

 

WHEREAS, WESTERN GAS RESOURCES, INC., a Delaware corporation (herein called the
“Company”), the Banks and the Agent have entered into that certain Amended and
Restated Credit Agreement of even date herewith (herein, as from time to time
amended, supplemented or restated, called the “Bank Agreement”) which amends and
restates in its entirety the Amended and Restated Credit Agreement dated as of
June 29, 2004 among the Company, the Agent and the lenders named therein (the
“Existing Credit Agreement”);

 

WHEREAS, pursuant to the Bank Agreement, the Banks have agreed to make revolving
loans to the Company and to issue letters of credit for the account of the
Company, and the Company has executed in favor of each Bank a promissory note
(such promissory notes, as from time to time supplemented or amended and all
promissory notes given in renewal and extension thereof are collectively
referred to herein as the “Bank Notes”);

 

WHEREAS, one or more of the Banks or Prudential Affiliates (as defined herein)
may, from time to time, enter into Swap Contracts with the Company or Affiliates
of the Company;

 

WHEREAS, payment of the obligations of the Company to the Banks and the Agent
arising under or in connection with the Bank Agreement and the Swap Contracts
from time to time is guaranteed pursuant to that certain Guaranty of even date
herewith from the Guarantors in favor of Agent and the Banks (herein, as amended
from time to time, collectively called the

 

--------------------------------------------------------------------------------


 

“Bank Guaranty”) which amends and restates the Guaranty dated as of June 29,
2004 from each Guarantor in favor of the Banks and the Agent;

 

WHEREAS, the Company and the Initial Prudential Noteholders have entered into
that certain Third Amended and Restated Master Shelf Agreement dated as of
December 19, 1991 and effective as of January 13, 2003 (herein, as from time to
time amended, supplemented or restated, called the “Prudential Agreement”),
which amended and restated the Master Shelf Agreement dated as of December 19,
1991 between the Company and PICA;

 

WHEREAS, the Company has issued and may hereafter issue Senior Notes pursuant to
the Prudential Agreement, in each case evidencing indebtedness of the Company to
the Initial Prudential Noteholders and all subsequent holders of Prudential
Notes;

 

WHEREAS, each Guarantor has heretofore executed and delivered to Prudential its
guaranty (herein, as amended from time to time, collectively called the
“Prudential Guaranties”), guaranteeing payment of obligations of the Company to
Prudential, for itself and on behalf of the Initial Prudential Noteholders under
the Prudential Agreement and all subsequent holders of Prudential Notes under
the Prudential Agreement, arising under or in connection with the Prudential
Notes and the Prudential Agreement and, to the extent any Prudential Affiliate
enters into a Swap Contract, any such Swap Contract (by amendment to the
Prudential Guaranties);

 

WHEREAS, hereafter subsidiaries of the Company may from time to time issue
additional guaranties in favor of the Banks or any of them in connection with
the Bank Agreement, in favor of any Swap Lenders in connection with any Swap
Contracts, or in favor of Prudential in connection with the Prudential Notes and
the Prudential Agreement (any such guaranties herein being called “Additional
Guaranties” and any subsidiaries executing Additional Guaranties herein being
called the “Additional Guarantors”);

 

WHEREAS, the Company has executed and delivered to the Agent for the benefit of
the Banks that certain Amended and Restated Stock Pledge Agreement of even date
herewith (as from time to time supplemented, amended or restated, the “Company
Pledge Agreement”), which amends and restates in its entirety the Pledge
Agreement dated as of June 29, 2004, pursuant to which the Company has granted
to the Agent a security interest in all of its ownership interests in certain of
its subsidiaries (the “Domestic Subsidiaries”);

 

WHEREAS, Western Power Services, Inc. (“Power”) has executed and delivered to
Agent for the benefit of the Banks that certain Foreign Subsidiary Stock Pledge
Agreement of even date herewith (as from time to time supplemented amended or
restated the “Foreign Subsidiary Pledge Agreement”, pursuant to which Power has
granted to Agent a security interest in sixty five percent (65%) of its
ownership interest in Western Gas Resources Canada Company.

 

WHEREAS, the Company has executed and delivered to Prudential that certain
Pledge Agreement dated as of April 29, 1999 (as amended by Amendment No. 2 to
Pledge Agreement dated as of April 24, 2003 appointing Bank of America, N.A. as
collateral agent thereunder),

 

2

--------------------------------------------------------------------------------


 

pursuant to which the Company has granted to Prudential, for itself and on
behalf of the Initial Prudential Noteholders under the Prudential Agreement and
all subsequent holders of the Prudential Notes under the Prudential Agreement, a
security interest in all of its ownership interests in the Domestic
Subsidiaries, and Power has executed and delivered to Prudential that certain
Foreign Subsidiary Stock Pledge Agreement of even date herewith, pursuant to
which Power has granted to Bank of America, N.A., as collateral agent
thereunder, for itself and on behalf of the Initial Prudential Noteholders under
the Prudential Agreement and all subsequent holders of the Prudential Notes
under the Prudential Agreement a security interest in sixty-five percent (65%)
of its ownership interest in Western Gas Resources Canada Company, (such Pledge
Agreements as from time to time amended, supplemented or restated herein being
collectively called the “Prudential Pledge Agreements”);

 

WHEREAS, subsidiaries of the Company may from time to time create additional
pledge agreements in favor of the Banks or any of them in connection with the
Bank Agreement, in favor of any Swap Lenders in connection with any Swap
Contracts, or in favor of the holders of the Prudential Notes in connection with
the Prudential Agreement (any such pledge agreements herein being called the
“Additional Pledge Agreements” and any subsidiaries executing such Additional
Pledge Agreement herein being collectively called the “Additional Pledgors”);

 

WHEREAS, the Agent, the Collateral Agent, Prudential, and the Banks have entered
into that certain Amended and Restated Intercreditor Agreement dated as of as of
June 29, 2004 (as amended and supplemented to the date hereof, the “Existing
Intercreditor Agreement”) to evidence their agreement with respect to certain
payments that may be received by the Lenders under or in connection with the
Subject Guaranties and the Pledge Agreements; and

 

WHEREAS, the Lenders desire to amend and restate the Existing Intercreditor
Agreement as provided herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Lenders hereby agree that the Existing Intercreditor
Agreement is hereby amended and restated to read in its entirety as follows:

 

1.                                       Definitions.  As used herein the
following definitions shall have the meanings set forth below:

 

“Acceleration Event” means (i) the failure by the Company to pay in full the
outstanding principal balance of and any accrued and unpaid interest on any Note
on the final maturity date of such Note; (ii) the acceleration of the
outstanding principal balance of and any accrued and unpaid interest on, any
Note by any Lender or by any person or entity acting on behalf of any Lender; or
(iii) any of the Debtor Parties (A) suffers the entry against it of a judgment,
decree or order or relief by a court of competent jurisdiction in an involuntary
proceeding commenced under any applicable bankruptcy, insolvency or other
similar law of any jurisdiction now or hereafter in effect, including the
federal Bankruptcy Code, as from time to time amended, or has any such
proceeding commenced against it which remains undismissed for a period of sixty
days; (B) commences a voluntary case under any applicable bankruptcy,

 

3

--------------------------------------------------------------------------------


 

insolvency or similar law now or hereafter in effect, including the federal
Bankruptcy Code, as from time to time amended; or applies for or consents to the
entry of an order for relief in an involuntary case under any such law; or makes
a general assignment for the benefit of creditors; or fails generally to pay (or
admits in writing its inability to pay) its debts as such debts become due; or
takes corporate or other action to authorize any of the foregoing; or
(C) suffers the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of all or a
substantial part of its assets in a proceeding brought against or initiated by
it, and such appointment or taking possession is neither made ineffective nor
discharged within thirty days after the making thereof, or such appointment or
taking possession is at any time consented to, requested by, or acquiesced to by
it.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 15% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“Agent” has the meaning assigned to such term in the preamble of this Agreement.

 

“Additional Guaranties” has the meaning assigned to such term in the preamble of
this Agreement.

 

“Additional Guarantors” has the meaning assigned to such term in the preamble of
this Agreement.

 

“Additional Pledge Agreements” has the meaning assigned to such term in the
preamble of this Agreement.

 

“Additional Pledgors” has the meaning assigned to such term in the preamble of
this Agreement.

 

“Banks” means the “Lenders” as such term is defined in the Bank Agreement.

 

“Bank Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Bank Agreement Obligations” means all “Obligations” as defined in the Bank
Agreement, as from time to time supplemented, amended or restated (including,
without limitation, default interest, interest accruing at the then applicable
rate provided in the Bank Agreement after the maturity of the Bank Notes and
interest accruing at the then applicable rate provided in the Bank Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to any of the Debtor
Parties, whether or not a claim for post-filing or post-petition interest is
allowed in such

 

4

--------------------------------------------------------------------------------


 

proceeding), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, that arise under, out of, or
in connection with, the Bank Agreement, any Bank Notes or any other document
made, delivered or given in connection therewith, whether on account of
principal, interest, premium, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Agent and the Banks that are required to be paid by any of the Debtor Parties
pursuant to the terms of this Agreement, the Bank Agreement, any Bank Notes or
any other document made, delivered or given in connection therewith).

 

“Bank Guaranty” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Bank Notes” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Bank Pledge Agreements” means the Company Pledge Agreement and the Foreign
Subsidiary Pledge Agreement.

 

“Calculation Date” has the meaning assigned to such term in Section 2 of this
Agreement.

 

“Collateral” means all property subject to the Security Documents.

 

“Collateral Agent” means Bank of America, N.A., in its capacity as Collateral
Agent under and subject to the terms and conditions of this Agreement.

 

“Collateral Agent-Related Persons” means the Collateral Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Company” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Company Pledge Agreement” has the meaning assigned to such term in the preamble
of this Agreement

 

“Credit Agreements” means the Bank Agreement, the Swap Contracts, and the
Prudential Agreement.

 

“Debtor Parties” means the Company, any Guarantor, any Additional Guarantor, any
Additional Pledgor.

 

“Determination Date” has the meaning assigned to such term in Section 3 of this
Agreement

 

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble of this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Existing Intercreditor Agreement” has the meaning assigned to such term in the
preamble of this Agreement.

 

“Finance Documents” means this Agreement, the Credit Agreements, the Security
Documents and all other documents and instruments under, by reason of which, or
pursuant to which any or all of the indebtedness and obligations arising under
or pursuant to the Credit Agreements are evidenced, governed, secured,
guarantied, or otherwise dealt with, and all other agreements, certificates, and
other documents, instruments and writings heretofore or hereafter delivered in
connection herewith or therewith.

 

“Foreign Subsidiary Pledge Agreement” has the meaning assigned to such term in
the preamble of this Agreement.

 

“Guarantors” means Mountain Gas Resources, Inc., a Delaware corporation, Western
Gas Resources-Texas, Inc., a Texas corporation, MIGC, Inc., a Delaware
corporation (“MIGC”), Lance Oil & Gas Company, Inc., a Delaware corporation, and
Western Gas Wyoming, L.L.C., a Wyoming limited liability company.

 

“Indebtedness” means, with respect to any Calculation Date or Determination
Date, the aggregate outstanding principal amount of indebtedness of the Company
under the Bank Agreement, the Bank Notes, the Prudential Agreement, and the
Prudential Notes on such date.

 

“Indemnified Liabilities” means any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including reasonable attorney’s costs and expenses) of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any Collateral Agent-Related Person in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of this Agreement or any Security Document,
(b) the use or proposed use of the proceeds of any Collateral, or (c) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding).

 

“Initial Prudential Noteholders” has the meaning assigned to such term in the
preamble of this Agreement.

 

“Lenders” means the Banks, the Agent, the Initial Prudential Noteholders and the
other holders from time to time of the Prudential Notes.

 

“Majority Lenders” means two or more Lenders, including at least one holder of a
Bank Note and one holder of a Prudential Note, whose Proportionate Shares equal
or exceed sixty-six and two-thirds percent (66 2/3%).

 

“Make-Whole Amount” means with respect to the holders of the Prudential Notes,
the “Yield Maintenance Amount” as defined in the Prudential Agreement except
that (for purposes of this Agreement only) the “Reinvestment Yield”, which is
defined in the Prudential Agreement and used in computing such Yield Maintenance
Amount, shall be the rate of 1.55% per annum

 

6

--------------------------------------------------------------------------------


 

with respect to the 7.61% Notes, 1.62% per annum with respect to the 5.92%
Notes, and 1.42% per annum with respect to the 5.57% Notes above the
Reinvestment Yield, as it would otherwise be calculated under the Prudential
Agreement, and with respect to additional Prudential Notes issued under the
Prudential Agreement, the initial spread over comparable average life U.S.
treasuries at time of commitment to purchase such Prudential Notes above the
Reinvestment Yield, as it would otherwise be calculated under the Prudential
Agreement.

 

“Notes” means the Bank Notes and the Prudential Notes.

 

“Obligations” means (i) the Bank Agreement Obligations, (ii) the Swap Agreement
Obligations and (iii) the Prudential Agreement Obligations.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental agency or
authority or other entity.

 

“PICA” has the meaning assigned to such term in the preamble of this Agreement.

 

“Pledge Agreements” means the Bank Pledge Agreements, the Prudential Pledge
Agreements, and all Additional Pledge Agreements.

 

“Proportionate Share” means a fraction (i) the numerator of which is the sum of
the Indebtedness owing to such Lender plus the Swap Amount and/or Make-Whole
Amount owing to such Lender and (ii) the denominator of which is the sum of the
Indebtedness owing to all Lenders plus the Swap Amount and/or Make-Whole Amount
owing to all Lenders;

 

“Pruco” has the meaning assigned to such term in the preamble of this Agreement.

 

“Prudential” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Prudential Affiliate” means (i) any corporation or other entity controlling,
controlled by, or under common control with, Prudential either directly or
through subsidiaries and (ii) any managed account or investment fund which is
managed by Prudential or a Prudential Affiliate described in clause (i) of this
definition.  For purposes of this definition, the terms “control”, “controlling”
and “controlled” shall mean the ownership, directly or through subsidiaries, of
a majority of a corporation’s or other entity’s Voting Stock or equivalent
voting securities or interests.

 

“Prudential Agreement” has the meaning assigned to such term in the preamble of
this Agreement.

 

“Prudential Agreement Obligations” means the unpaid principal of, interest on
and “Yield Maintenance Amount” as defined in the Prudential Agreement, if any,
on the Prudential Notes and all other obligations and liabilities of any of the
Debtor Parties to the holders from time to time of the Prudential Notes
(including, without limitation, interest accruing at the then applicable rate
provided in the Prudential Agreement, as from time to time supplemented, amended
or restated, or the Prudential Notes, as applicable, after the maturity thereof
and interest accruing at the then applicable rate provided in the Prudential
Agreement or the Prudential

 

7

--------------------------------------------------------------------------------


 

Notes, as applicable, after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any of the Debtor Parties, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Prudential Agreement, any Prudential Notes or any other document made, delivered
or given in connection therewith, whether on account of principal, interest,
Make-Whole Amount, fees, indemnities, costs, expenses or otherwise (including,
without limitation, all fees and disbursements of counsel to any holder(s) of
the Prudential Notes that are required to be paid by the Debtor Parties pursuant
to the terms of this Agreement, the Prudential Agreement, the Prudential Notes
or any other document made, delivered or given in connection therewith).

 

“Prudential Guaranties” has the meaning assigned to such term in the preamble of
this Agreement.

 

“Prudential Notes” means the 7.61% Senior Notes due July 28, 2007 (the “7.61%
Notes”), the 5.92% Senior Notes, Series I, due June 30, 2011 (the “5.92%
Notes”), the 5.57% Senior Notes, Series J, due January 18, 2015 (the “5.57%
Notes”) and any additional Senior Notes issued pursuant to the Prudential
Agreement or in replacement thereof.

 

“Prudential Pledge Agreements” has the meaning assigned to such term in the
preamble of this Agreement.

 

“Subject Guaranties” means the Bank Guaranty, the Prudential Guaranties and the
Additional Guaranties.

 

“Subject Guaranty Excess Amount” has the meaning assigned to such term in
Section 2 of this Agreement.

 

“Security Documents” means the Pledge Agreements.

 

“Security Document Excess Amount” has the meaning assigned to such term in
Section 3 of this Agreement.

 

“Swap Agreement Obligations” means any amounts that, at the time in question,
are due and payable to any Swap Lender under any Swap Contract.

 

“Swap Amount” means with respect to each Swap Lender on each Calculation Date
and on each Determination Date, the Swap Termination Value under all Swap
Contracts which would be due and owing thereunder to such Swap Lender on such
Calculation Date or Determination Date if any such Swap Contract were terminated
on such date whether or not such Swap Amount is actually due and owing on such
date.

 

“Swap Lender” means with respect to any Calculation Date or any Determination
Date, each Lender that is a party to a Swap Contract with the Company or an
Affiliate of the Company on such date.

 

8

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any Master Agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Voting Stock” means, with respect to any corporation, any shares of stock of
such corporation whose holders are entitled under ordinary circumstances to vote
for the election of directors of such corporation (irrespective of whether at
the time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).

 

2.                                       Subject Guaranties.  If, after the
occurrence and during the continuance of a “Default” or “Event of Default” under
any Credit Agreement (as “Default” or “Event of Default” is defined in each
Credit Agreement) any Lender shall at any time obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
from any Guarantor pursuant to a Subject Guaranty (each date on which a Lender
receives any such payment or recovery is herein called a “Calculation Date”) in
excess of its Proportionate Share calculated as of such date of payments or
other recoveries then or therewith obtained by all Lenders with respect to the
Subject Guaranties, such Lender shall purchase from the other Lenders such
participation(s) in the Indebtedness (and interest thereon) of the Company held
by such other Lenders that is guaranteed pursuant to such other Lenders’ Subject
Guaranty or Subject Guaranties, as shall be necessary to cause such purchasing
Lender to share such payment or other recovery ratably with such selling
Lenders; provided, however, that if all or any portion of such payment or other
recovery is thereafter recovered from such purchasing Lender, the purchase shall
be rescinded, and each selling Lender shall repay to the purchasing Lender the
purchase price, to the ratable extent of such recovery, together with an amount
equal to such selling Lender’s ratable share (according to the proportion of (x)
the amount of such selling

 

9

--------------------------------------------------------------------------------


 

Lender’s required repayment to the purchasing Lender to (y) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered. 
Notwithstanding the foregoing, if a Swap Amount is not due and owing on a
Calculation Date or does not actually become due and owing within 30 days of
such Calculation Date, and as a result of the inclusion of the Swap Amount in
calculating a Swap Lender’s Proportionate Share, such Swap Lender receives a
greater portion of any payment or other recovery from any Guarantor than it
would have if the Swap Amount had not been included in such calculation (such
amount is herein called a “Subject Guaranty Excess Amount”), then such Swap
Lender shall immediately purchase from each other Lender such participation(s)
in the Indebtedness (and interest thereon) of the Company held by such other
Lender that is guaranteed pursuant to such other Lender’s Subject Guaranty or
Subject Guaranties in an amount equal to such other Lender’s Proportionate Share
as of such Calculation Date (after being recalculated to exclude the Swap
Amount) of the Subject Guaranty Excess Amount plus such other Lender’s
Proportionate Share of any interest earned by the Swap Lender on such Subject
Guaranty Excess Amount.

 

3.                                       Security Documents.  If any Lender
shall at any time obtain any payment or other recovery (whether voluntary,
involuntary, or otherwise) under a Security Document (each date on which a
Lender receives any such payment or recovery is herein called a “Determination
Date”) in excess of its Proportionate Share calculated as of such date of
payments or other recoveries then or therewith obtained by all Lenders under a
Security Document, such Lender shall purchase from the other Lenders such
participation(s) in the Indebtedness (and interest thereon) of the Company held
by such other Lenders that is secured by the Security Documents, as shall be
necessary to cause such purchasing Lender to share such payment or other
recovery ratably with such selling Lenders; provided, however, that if all or
any portion of such payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded, and each selling Lender
shall repay to the purchasing Lender the purchase price, to the ratable extent
of such recovery, together with an amount equal to such selling Lender’s ratable
share (according to the proportion of (x) the amount of such selling Lender’s
required repayment to the purchasing Lender to (y) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. 
Notwithstanding the foregoing, if a Swap Amount is not due and owing on a
Determination Date or does not actually become due and owing within 30 days of
such Determination Date, and as a result of the inclusion of the Swap Amount in
calculating a Swap Lender’s Proportionate Share, such Swap Lender receives a
greater portion of any payment or other recovery with respect to the Collateral
under any Security Documents than it would have if the Swap Amount had not been
included in such calculation (such amount is herein called a “Security Document
Excess Amount”), then such Swap Lender shall immediately purchase from each
other Lender such participation(s) in the Indebtedness (and interest thereon) of
the Company held by such other Lender that is secured under such other Lender’s
Security Document in an amount equal to such other Lender’s Proportionate Share
as of such Determination Date (after being recalculated to exclude the Swap
Amount) of the Security Document Excess Amount plus such other Lender’s
Proportionate Share of any interest earned by the Swap Lender on such Security
Document Excess Amount.

 

10

--------------------------------------------------------------------------------


 

4.                                       Consent and Agreement.  Each of the
Company and each Guarantor, by signing the Consent and Agreement attached
hereto, agrees that each Lender so purchasing a participation from another
Lender pursuant to Section 2 or 3 hereof may, to the fullest extent permitted by
law, exercise all its rights of payment (including rights of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the Company and such Guarantor in the amount of such participation. 
By its execution of the Consent and Agreement, the Company hereby agrees that it
shall cause each Additional Guarantor and each Additional Pledgor to execute and
deliver to Lenders a Consent and Agreement substantially in the form attached
hereto concurrently with the delivery of its respective Additional Guaranty or
Additional Pledge Agreement, as applicable.

 

5.                                       Bankruptcy Claims.  If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which Section 3 hereof applies, such Lender
shall exercise its rights in respect of such secured claim in a manner
consistent with the rights of the other Lenders in accordance with Section 3
hereof.

 

6.                                       Perfection and Priority.  All security
interests of the Lenders in the Collateral shall be pari passu regardless of the
order of filing of any financing statements with respect thereto or the taking
of any other action relevant to the determination of the perfection or priority
of such security interests.  Except for the filings to be made by the Agent on
behalf of the Banks, each Lender shall be responsible for the preparation and
filing of its respective financing statement covering the Collateral.  The
Lenders hereby direct the Agent to receive and maintain physical possession, of
all certificates (the “Certificates”) evidencing the Collateral.  The Agent will
hold the Certificates to perfect each Lender’s security interest in the
Collateral.  The Agent will hold the Certificates in its capacity as collateral
agent for the Lenders.

 

7.                                       Collateral Agent Appointment, Powers,
and Immunities.

 

(a)                                  Each Lender hereby irrevocably appoints and
authorizes Bank of America, N.A. to act as Collateral Agent under the Security
Documents on the terms and conditions set forth in this Agreement and any other
Security Documents (including, without limitation, the Bank Pledge Agreements
and any Additional Pledge Agreements), as applicable, in the name of and for the
benefit of the Lenders, and Bank of America, N.A., hereby accepts such
appointment and shall have all of the rights and obligations of the Collateral
Agent hereunder and under the Security Documents.

 

(b)                                 Each Lender hereby authorizes Collateral
Agent to do the following in accordance with the terms of this Agreement and the
Security Documents:

 

(i)                                     to receive all documents and items to be
furnished from time to time to Collateral Agent or any Lender under the Security
Documents;

 

(ii)                                  to distribute to the Lenders information,
requests, documents, and other items received from the Company and other Persons
under the Security Documents;

 

11

--------------------------------------------------------------------------------


 

(iii)                               to execute and deliver to the Company and
other Persons requests, demands, notices, approvals, consents, waivers, and
other communications received from Lenders in connection with the Security
Documents and herewith subject to the terms and conditions set forth therein and
herein;

 

(iv)                              to receive on behalf of each of the Lenders
any payment of monies paid to Collateral Agent in accordance with this Agreement
and the Security Documents, and to distribute to each Lender in accordance with
the terms of this Agreement such Lender’s share of all payments so received
based upon such Lender’s Proportionate Share;

 

(v)                                 to act on behalf of Lenders at the direction
of any Lender to maintain the perfection and priority of the Liens created under
the Security Documents;

 

(vi)                              subject to the terms and conditions of the
Security Documents and this Agreement, to exercise on behalf of each Lender all
remedies of Lenders under the Security Documents upon the occurrence of any
Acceleration Event; and

 

(vii)                           subject to the terms and conditions of the
Security Documents and this Agreement, to take such other actions as may be
directed by Majority Lenders as are reasonably incident to any powers granted to
Collateral Agent hereunder, including but not limited to any action described in
Sections 8 and 9(a) hereof.

 

8.                                       Enforcement Against Collateral;
Application of Proceeds from Collateral.

 

(a)                                  Prior to the occurrence of an Acceleration
Event, no Lender shall exercise any remedy or other right available to it with
respect to any Collateral.  Concurrently with the occurrence of any event
described in either clause (i) or (ii) of the definition of Acceleration Event,
the Lender whose Note has matured and has not been paid at maturity or so
accelerating its Note, as the case may be, shall give written notice of such
Acceleration Event to the Agent, in its capacity as Collateral Agent, and each
other Lender.

 

(b)                                 The Lenders agree among themselves and for
their own benefit alone that the liens and security interests granted and
provided for in the Security Documents shall not be enforced against any of the
Collateral except at the direction of the Majority Lenders upon the occurrence
of one or more Acceleration Events and in compliance with the provisions hereof.
Each Lender agrees that, as long as any Indebtedness exists or may become
outstanding pursuant to the terms of the Finance Documents, the provisions of
this Agreement shall provide the exclusive method by which any Lender may
exercise rights and remedies under the Security Documents.

 

(c)                                  Upon the occurrence of any Acceleration
Event and the Collateral Agent’s actual knowledge of or receipt of a notice of
Acceleration Event, the Collateral Agent, at the direction of the Majority
Lenders, shall seek to realize upon the security interests and liens granted to
the Collateral Agent and/or any Lenders under the Security Documents in such
manner as shall be directed by the Majority Lenders. Whether before or after any
Acceleration Event, subject to the terms and conditions hereof, the Collateral
Agent shall (except to the limited extent provided in

 

12

--------------------------------------------------------------------------------


 

the last sentence of Section 9(e)) act only on the directions of the Majority
Lenders with respect to the preservation, protection, collection or realization
upon any Collateral.  Notwithstanding the foregoing, in the event that the
Collateral Agent deems (in its reasonable discretion) that the provisions of
this Agreement are not adequate to protect the Collateral Agent against the
liabilities associated with any of the actions described above, then the
Collateral Agent may refuse to take such action until such time as the Lenders
have granted to Collateral Agent additional security or indemnifications
satisfactory to Collateral Agent in its reasonable discretion to protect it
against such liabilities.

 

(d)                                 Whenever Collateral Agent applies any cash
proceeds received by Collateral Agent in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral, the same
shall be applied in the following order:

 

(i)                                     To the repayment of all costs and
expenses, including reasonable attorneys’ fees and legal expenses, incurred by
Collateral Agent in connection with (1) the administration of the Security
Documents, (2) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral, (3) the exercise or
enforcement of any of the rights of Collateral Agent hereunder or under the
Security Documents, or (4) the failure of the Company or any Affiliate of the
Company to perform or observe any of the provisions of the Security Documents
and to any Indemnified Liabilities and reimbursements due Collateral Agent under
Section 9(g);

 

(ii)                                  To the payment or other satisfaction of
any Liens, encumbrances, or adverse claims upon or against any of the Collateral
that are prior to those of the Collateral Agent or which Collateral Agent is
otherwise required to pay under applicable law;

 

(iii)                               To the reimbursement of Collateral Agent for
the amount of any obligations of the Company or any Affiliate of the Company
that are prior to those of the Collateral Agent or which Collateral Agent is
otherwise required to pay under applicable law and are paid or discharged by
Collateral Agent (other than amounts for principal and interest under the Notes)
pursuant to the provisions hereof or of the Security Documents, and of any
expenses of Collateral Agent payable by the Company or any Affiliate of the
Company hereunder or thereunder;

 

(iv)                              To the satisfaction the Obligations of the
Lenders, to each Lender in accordance with such Lender’s Proportionate Share;

 

(v)                                 To the payment or prepayment of any other
Obligations of a Lender not included in subsection (iv) above, which payment
shall be made ratably to each Lender in accordance with its pro rata share of
such Obligations;

 

(vi)                              To the payment of any other amounts required
by applicable law (including any provision of the UCC); and

 

13

--------------------------------------------------------------------------------


 

(vii)                           By delivery to the Company or to whomever shall
be lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.

 

The provisions of this Section 8(d) are intended solely to establish the manner
and amount of distribution of proceeds as among the Lenders.  The provisions of
this Agreement are not intended, as among the Banks, to modify or amend the
manner of application of funds as set forth in the Bank Agreement and related
documents or to modify or amend the manner of application of funds as set forth
in the Prudential Agreement and related documents.  Any amounts distributable
hereunder to a Lender shall be applied in accordance with the priorities set
forth in the applicable Finance Documents, regardless of how such payments are
characterized or the order of priority under this Section 8(d).

 

(e)                                  Whenever Collateral Agent in good faith
determines that it is uncertain about how to distribute to Lenders any funds
which it has received, or whenever Collateral Agent in good faith determines
that there is any dispute among Lenders about how such funds should be
distributed, Collateral Agent may choose to defer distribution of the funds
which are the subject of such uncertainty or dispute.  If Collateral Agent in
good faith believes that the uncertainty or dispute will not be promptly
resolved, or if Collateral Agent is otherwise required to invest funds pending
distribution to Lenders, Collateral Agent shall invest such funds pending
distribution; all interest on any such investment shall be distributed upon the
distribution of such investment and in the same proportion and to the same
Persons as such investment.  All moneys received by Collateral Agent for
distribution to Lenders shall be held by Collateral Agent pending such
distribution solely as Collateral Agent for such Lenders, and Collateral Agent
shall have no equitable title to any portion thereof except in its separate
capacity as a Lender.

 

9.                                       Provisions Concerning Collateral Agent.

 

(a)                                  Duties as Collateral Agent. 
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Finance Document, the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Collateral Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Finance Document or otherwise exist against the Collateral Agent.  Without
limiting the generality of the foregoing sentence, the use of the term “agent”
herein with reference to the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  The Lenders irrevocably
authorize the Collateral Agent, at its option and in its discretion, to release
any lien on or security interest in any Collateral (i) if the property subject
to such lien or security interest is permitted to be sold or otherwise
transferred pursuant to both the Bank Agreement and the Prudential Agreement or
such lien is otherwise permitted to be released pursuant to such Credit
Agreements and (ii) upon termination of and payment in full of all Obligations
(other than contingent indemnification obligations, including but not limited to
obligations of the Debtor Parties under the Swap Agreements that are not yet
due).

 

14

--------------------------------------------------------------------------------


 

(b)                                 Delegation of Duties.  The Collateral Agent
may execute any of its duties under this Agreement or any Security Document by
or through agents, employees or attorneys-in-fact and shall be entitled to
advice of counsel and other consultants or experts concerning all matters
pertaining to such duties.  The Collateral Agent shall not be responsible for
the negligence or misconduct of any agent or attorney-in-fact that it selects in
the absence of gross negligence or willful misconduct.

 

(c)                                  Liability of Collateral Agent.  No
Collateral Agent-Related Person shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any Security Document or the transactions contemplated hereby and thereby
including but not limited to those arising from its own negligence (except for
its own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
the Company, any of the Company’s Affiliates or any officer thereof, contained
herein or in any other Security Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Collateral Agent under or in connection with, this Agreement or any Security
Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any Security Document, or for any failure of
the Company or any of its Affiliates to perform its obligations hereunder or
thereunder.  No Collateral Agent-Related Person shall be under any obligation to
any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any Security Document, or to inspect the properties, books or
records of the Company or any of its Affiliates.

 

(d)                                 Reliance by Collateral Agent.  The
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation reasonably believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Company or any of its
Affiliates), independent accountants and other experts selected by the
Collateral Agent.  The Collateral Agent shall be fully justified in failing or
refusing to take any action under any Security Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any Security Document in
accordance with a request or consent of the Majority Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

 

(e)                                  Notice of Default.  The Collateral Agent
shall not be deemed to have knowledge or notice of the occurrence of any
Acceleration Event or any “Default” or “Event of Default” under any Credit
Agreement or Security Document (as “Default” or “Event of Default” is defined in
each Credit Agreement and Security Document), except with respect to defaults in
the payment of principal, interest and fees required to be paid to the
Collateral Agent, acting in its

 

15

--------------------------------------------------------------------------------


 

capacity as “Administrative Agent” under the Bank Agreement, as for the account
of the Banks, or unless the Collateral Agent shall have received written notice
from a Lender or the Company, describing such “Default” or “Event of Default”
and stating that such notice is a “notice of default.”  The Collateral Agent
will notify the Lenders of its receipt of any such notice.  The Collateral Agent
shall take such action with respect to the Collateral after any such “Default”
or “Event of Default” as may be directed by the Majority Lenders in accordance
with the terms hereof.  Unless and until the Collateral Agent has received any
such direction, the Collateral Agent shall not be obligated to take such action
with respect to such “Default” or “Event of Default”.  Furthermore, the
Collateral Agent may (but shall not be obligated to) take action hereunder to
the extent necessary to maintain insurance on the Collateral or otherwise
protect the Collateral from damage or destruction.

 

(f)                                    Credit Decision; Disclosure of
Information by Collateral Agent.  Each Lender acknowledges that no Collateral
Agent-Related Person has made any representation or warranty to it, and that no
act by the Collateral Agent hereafter taken, including any consent to and
acceptance of any assignment or review of the affairs of the Company or any of
its Affiliates, shall be deemed to constitute any representation or warranty by
any Collateral Agent-Related Person to any Lender as to any matter, including
whether Collateral Agent-Related Persons have disclosed material information in
their possession.  Each Lender represents to the Collateral Agent that it has,
independently and without reliance upon any Collateral Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Company and
its Affiliates, and all applicable bank or other regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into the
Finance Documents and this Agreement and to extend credit to the Company under
its Credit Agreement.  Each Lender also represents that it will, independently
and without reliance upon any Collateral Agent-Related Person and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Finance Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Company.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Collateral
Agent herein (or required to be furnished to the Banks by the Agent, in its
capacity as “Administrative Agent” under the Bank Agreement), the Collateral
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the
Company or its Affiliates which may come into the possession of any Collateral
Agent-Related Person.

 

(g)                                 Indemnification of Collateral Agent.  The
Lenders shall indemnify upon demand each Collateral Agent-Related Person (to the
extent not reimbursed by or on behalf of the Company or any of its Affiliates
and without limiting the obligation of the Company or any of its Affiliates to
do so), to the extent of each Lender’s Proportionate Share, and hold harmless
each Collateral Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it, including but not limited to those arising from its
own negligence;  provided, however, that no Lender shall be liable for the
payment to any Collateral Agent-Related Person of

 

16

--------------------------------------------------------------------------------


 

any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Collateral Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Majority Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.  Without
limitation of the foregoing, each Lender shall reimburse the Collateral Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including reasonable attorney’s fees and expenses) incurred by the Collateral
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any Security Document to the extent
that the Collateral Agent is not reimbursed for such expenses by or on behalf of
the Company.  The undertaking in this Section shall survive termination of the
Indebtedness.  Notwithstanding anything herein to the contrary, the parties
hereto agree that the obligations of each holder of a Prudential Note to
Collateral Agent under this Section 9(g) shall be limited to the amount of the
proceeds of the Collateral it receives hereunder, under the Security Documents
or from any other source that is attributable to the Collateral.

 

(h)                                 Collateral Agent in its Individual
Capacity.  Bank of America, N.A. (“Bank of America”) and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Company and its
Affiliates as though Bank of America were not the Collateral Agent hereunder and
without notice to or consent of the Lenders.  The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding the Company or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Company or such
Affiliate) and acknowledge that the Collateral Agent shall be under no
obligation to provide such information to them.  With respect to the Collateral,
Bank of America shall have the same rights and powers under this Agreement and
the Security Documents as any other Lender and may exercise such rights and
powers as though it were not the Collateral Agent, and the terms “Lender” and
“Lenders” include Bank of America in its individual capacity.

 

(i)                                     Successor Collateral Agent.  The
Collateral Agent may resign as Collateral Agent upon not less than 60 days’
notice to the Lenders, with such resignation to take effect upon the acceptance
by a successor Collateral Agent of its appointment as the Collateral Agent
hereunder.  In addition, the Majority Lenders may remove the Collateral Agent by
giving written notice thereof to the Collateral Agent at least 30 days’ prior to
the effective date of such removal. Upon any such resignation or removal, the
Majority Lenders shall have the right to appoint a successor Collateral Agent. 
If no successor Collateral Agent shall have been so appointed and shall have
accepted such appointment in writing within 30 days after the retiring
Collateral Agent’s giving of notice of resignation or its removal, then the
retiring Collateral Agent may, on behalf of the Lenders, appoint a successor
Collateral Agent which meets the eligibility requirements of Section 9(k), and
the Debtor Parties agree to pay such reasonable fees and expenses of any such
appointee as shall be necessary to induce such appointee to agree to become a
successor Collateral Agent hereunder. Upon acceptance of appointment as
Collateral Agent, such successor shall thereupon and forthwith succeed to and
become vested with all the rights, powers and

 

17

--------------------------------------------------------------------------------


 

privileges, immunities and duties of the retiring Collateral Agent, the term
“Collateral Agent” shall mean such successor Collateral Agent, and the retiring
Collateral Agent, upon the transferring and setting over to such successor
Collateral Agent all rights, moneys and other collateral held by it in its
capacity as Collateral Agent, shall be discharged from its duties and
obligations hereunder.  After any retiring Collateral Agent’s resignation or
removal hereunder as Collateral Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Collateral Agent under this Agreement.

 

(j)                                     Succession of Successor Collateral
Agent.  Any successor Collateral Agent appointed hereunder shall execute,
acknowledge and deliver to the Debtor Parties, the Banks, the holders of the
Prudential Notes and the predecessor Collateral Agent an instrument accepting
such appointment, and thereupon such successor Collateral Agent, without any
further act, deed, conveyance or transfer, shall become vested with the title to
the Collateral, and with all the rights, powers, duties and obligations of the
predecessor Collateral Agent in the trust hereunder, with like effect as if
originally named as Collateral Agent herein.  Upon the request of any such
successor Collateral Agent, the Debtor Parties and the predecessor Collateral
Agent shall promptly execute and deliver such instruments of conveyance and
further assurance reflecting terms consistent with the terms of the Finance
Documents then in effect and do such other things as may reasonably be required
for more fully and certainly vesting and confirming in such successor Collateral
Agent its interest in the Collateral and all such rights, powers, duties and
obligations of the predecessor Collateral Agent hereunder, and the predecessor
Collateral Agent shall also promptly assign and deliver to the successor
Collateral Agent any Collateral subject to the lien and security interest of
this Agreement which may then be in its possession.

 

(k)                                  Eligibility of Designated Replacement
Collateral Agent.  Any successor Collateral Agent appointed by a retiring
Collateral Agent pursuant to Section 9(i) shall be a state or national bank or
trust company in good standing, organized under the laws of the United States of
America or of any state, having a capital, surplus and undivided profits
aggregating at least $500,000,000 and whose certificates of deposit have a
Satisfactory Rating, if there be such a bank or trust company willing and able
to accept the duties hereunder upon reasonable and customary terms.  As used in
this Section 9(k), the term “Satisfactory Rating” means, with respect to any
Person, that such Person and its bank deposits or other short term credit
obligations have both a short-term bank deposit rating of Prime-2 or better from
Moody’s Investors Service, Inc. and a short term credit obligation rating of A-3
or better from Standard and Poor’s, a division of The McGraw-Hill Companies.

 

(l)                                     Successor Collateral Agent by Merger. 
Any corporation into which the Collateral Agent may be merged or with which it
may be consolidated, or any corporation resulting from any merger or
consolidation to which the Collateral Agent shall be a party, or any state or
national bank or trust company in any manner succeeding to the corporate trust
business of the Collateral Agent as a whole or substantially as a whole shall be
the successor of the Collateral Agent hereunder without the execution or filing
of any paper or any further act on the part of any of the parties hereto,
anything to the contrary contained herein notwithstanding.

 

10.                                 Unconditional Agreement.  This Agreement
shall in all respects be a continuing, absolute, unconditional and irrevocable
agreement, and shall remain in full force and effect until

 

18

--------------------------------------------------------------------------------


 

the payment in full of all Obligations (other than contingent obligations,
including but not limited to obligations of the Debtor Parties under Swap
Agreements which are not yet due) satisfied in full, all obligations of all
Lenders to the other Lenders hereunder shall have been satisfied in full and all
Security Documents have been terminated.  Each Lender agrees that this Agreement
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the obligations of the Company,
any of the Guarantors or any of the Additional Guarantors is rescinded or must
otherwise be restored by any Lender, upon the insolvency, bankruptcy or
reorganization of the Company, any of the Guarantors or any of the Additional
Guarantors or otherwise, as though such payment had not been made.

 

11.                                 Representations and Warranties of Bank.  In
order to induce the Initial Prudential Noteholders to enter into this Agreement,
each of the Banks and the Agent severally represent and warrant to the Initial
Prudential Noteholders that it has full corporate power, and has taken all
action necessary, to execute and deliver this Agreement and to fulfill its
respective obligations hereunder, and that no governmental or other
authorizations are required in connection herewith, and that this Agreement
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium, regulatory and similar laws of general application and by general
principles of equity.

 

12.                                 Representations and Warranties of the
Initial Prudential Noteholders.  In order to induce the Banks and the Agent to
enter into this Agreement, each Initial Prudential Noteholder represents and
warrants to the Banks and the Agent that it has full corporate power, and has
taken all action necessary, to execute and deliver this Agreement and to fulfill
its obligations hereunder, and that no governmental or other authorizations are
required in connection herewith, and that this Agreement constitutes its legal,
valid and binding obligation, enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency, reorganization, moratorium, regulatory and
similar laws of general application and by general principles of equity.

 

13.                                 Successors and Assigns.  This Agreement
shall be binding upon, and inure to the benefit of and be enforceable by, the
Lenders and each of their respective successors, transferees and assigns. 
Without limiting the generality of the foregoing sentence, any Lender may assign
or otherwise transfer (in whole or in part) to any other person or entity the
obligations of the Debtor Parties to such Lender (with respect to the Banks,
subject to the provisions of the Bank Agreement and with respect to the holders
of the Prudential Notes, subject to the Prudential Agreement), and such other
person or entity shall thereupon become vested with all rights and benefits, and
become subject to all the obligations, in respect thereof granted to or imposed
upon such Lender under this Agreement, subject, however, to any contrary
provisions in such assignment or transfer (with respect to the Banks, subject to
the provisions of the Bank Agreement and with respect to the holders of the
Prudential Notes, subject to the Prudential Agreement).

 

14.                                 Benefit of Agreement.  None of the
provisions of this Agreement shall inure to the benefit of any of the Debtor
Parties or any other Person other than the Lenders; consequently, neither the 
Debtor Parties nor any other persons shall be entitled to rely upon, or to raise
as a

 

19

--------------------------------------------------------------------------------


 

defense, in any manner whatsoever, the provisions of this Agreement or the
failure of any Lender to comply with such provisions.

 

15.                                 Amendments and Waivers.  No amendment to or
waiver of any provision of this Agreement, nor consent to any departure by any
Lender herefrom, shall in any event be effective unless the same shall be in
writing and signed by Majority Lenders, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that without the consent of each Lender, no such
amendment, waiver or consent shall: (a) amend this Section 15, (b) amend the
definition of Proportionate Share or (c) change Sections 2, 3, 6 or 8 in a
manner that would alter the pari passu treatment of the security interests of
the Lenders, the order of priority or the pro rata sharing of payments required
thereby.

 

16.                                 Notices.  All notices and other
communications provided to any Lender under this Agreement shall be in writing
or by facsimile and addressed, delivered or transmitted to such Lender at its
address or facsimile number set forth (a) on Annex 1 hereto, or (b) at such
other address or facsimile number as may be designated by such Lender in a
notice to the other Lenders.  Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by prepaid courier service,
shall be deemed given received; any notice, if transmitted by facsimile, shall
be deemed given when transmitted if actually received, and the burden of proving
receipt shall be on the transmitting Lender.

 

17.                                 Remedies Cumulative.  No failure or delay on
the part of any Lender in exercising any power or right under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof of the
exercise of any other power or right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

18.                                 Integration.  Whenever possible each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

19.                               NO ORAL AGREEMENTS.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
TEXAS.  THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY PRIOR
AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

 

20.                               JURY TRIAL.  EACH LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER

 

20

--------------------------------------------------------------------------------


 

ORAL OR WRITTEN) OR ACTIONS OF ANY LENDER IN CONNECTION HEREWITH.  EACH LENDER
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
OTHER LENDERS ENTERING INTO THIS AGREEMENT.

 

21.                                 Restatement.  This Agreement amends and
restates in its entirety the Existing Intercreditor Agreement.

 

22.                                 Counterparts.  This Agreement may be
separately executed in counterparts and by the different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same Agreement.  This Agreement may be duly executed by
facsimile or other electronic transmission.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their duly authorized officers.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

21

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Agent for the Banks and as Collateral Agent

 

 

 

 

 

By:

/s/ Joseph F. Scott

 

 

Name:  Joseph F. Scott

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA

 

 

 

 

 

By:

/s/ Brian E. Lemmons

 

 

 

Brian E. Lemmons

 

 

Vice President

 

 

 

 

 

PRUCO LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Brian E. Lemmons

 

 

 

Brian E. Lemmons

 

 

Vice President

 

 

 

 

 

PRUDENTIAL INVESTMENT MANAGEMENT,

 

INC.

 

 

 

 

 

By:

/s/ Brian E. Lemmons

 

 

 

Brian E. Lemmons

 

 

Vice President

 

 

 

 

 

PRUCO LIFE INSURANCE COMPANY OF

 

NEW JERSEY

 

 

 

 

 

By:

/s/ Brian E. Lemmons

 

 

 

Brian E. Lemmons

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

GIBRALTAR LIFE INSURANCE CO., LTD.

 

 

 

 

 

By:

Prudential Investment Management (Japan),

 

 

Inc., as Investment Manager

 

 

 

By:

Prudential Investment Management, Inc.,

 

 

as Sub-Adviser

 

 

 

 

 

 

By:

/s/ Brian E. Lemmons

 

 

 

 

Brian E. Lemmons

 

 

 

Vice President

 

 

 

 

 

RGA REINSURANCE COMPANY

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

By:

/s/ Brian E. Lemmons

 

 

 

Brian E. Lemmons

 

 

Vice President

 

 

 

 

 

AMERICAN BANKERS LIFE ASSURANCE

 

COMPANY OF FLORIDA, INC.

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

By:

/s/ Brian E. Lemmons

 

 

 

Brian E. Lemmons

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

FORTIS BENEFITS INSURANCE COMPANY

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

By:

/s/ Brian E. Lemmons

 

 

 

 

Brian E. Lemmons

 

 

 

Vice President

 

 

 

 

 

CONNECTICUT GENERAL LIFE INSURANCE

 

COMPANY

 

 

 

By:

Prudential Investment Management, Inc.,

 

 

as Investment Manager

 

 

 

 

 

 

By:

/s/ Brian E. Lemmons

 

 

 

Brian E. Lemmons

 

 

Vice President

 

--------------------------------------------------------------------------------


 

CONSENT AND AGREEMENT

 

Each of the undersigned hereby consents to Section 4, Section 7(a),
Section 9(i) and Section 9(j) of the foregoing Agreement as of the date first
written above.

 

 

 

WESTERN GAS RESOURCES, INC.

 

 

 

 

 

By:

/s/ William J. Krysiak

 

 

 

William J. Krysiak

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

MIGC, INC.

 

 

 

 

 

By:

/s/ William J. Krysiak

 

 

 

William J. Krysiak

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

WESTERN GAS RESOURCES-TEXAS, INC.

 

 

 

 

 

By:

/s/ William J. Krysiak

 

 

 

William J. Krysiak

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

MOUNTAIN GAS RESOURCES, INC.

 

 

 

 

 

By:

/s/ William J. Krysiak

 

 

 

William J. Krysiak

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

LANCE OIL & GAS COMPANY, INC.

 

 

 

 

 

By:

/s/ William J. Krysiak

 

 

 

William J. Krysiak

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

WESTERN GAS WYOMING, L.L.C.

 

 

 

By:

WESTERN GAS RESOURCES, INC., its

 

 

sole member

 

 

 

 

 

 

By:

/s/ William J. Krysiak

 

 

 

 

William J. Krysiak

 

 

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Annex 1

 

ADDRESSES FOR NOTICE

 

BANK OF AMERICA, N.A.

901 Main Street, 14th Floor

Dallas, TX 75201

Attn:

Renita Cummings

Tel:

214.209-4130

Fax:

214.290-8371

 

 

with a copy to:

BANK OF AMERICA, N.A.

700 Louisiana, 8th Floor

TX4-213-08-14

Houston, TX 77002

Attn:

Joseph Scott

Tel:

713.247.7247

Fax:

713.247.7286

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

PRUCO LIFE INSURANCE COMPANY

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

Attn:

Ric Abel

Tel:

214.720.6202

Fax:

214.720.6299

 

 

GIBRALTAR LIFE INSURANCE CO., LTD.

c/o Prudential Investment Management (Japan), Inc.

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

Attn:

Ric Abel

Tel:

214.720.6202

Fax:

214.720.6299

 

--------------------------------------------------------------------------------


 

RGA REINSURANCE COMPANY

AMERICAN BANKERS LIFE ASSURANCE COMPANY OF FLORIDA, INC.

FORTIS BENEFITS INSURANCE COMPANY

c/o Prudential Private Placement Investors, L.P.

4 Gateway Center, 100 Mulberry Street

Newark NJ 07102

Attn:

Albert Trank

Tel:

973.802.8608

Fax:

973.624.6432

 

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

c/o Prudential Investment Management, Inc.

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

Attn:

Ric Abel

Tel:

214.720.6202

Fax:

214.720.6299

 

2

--------------------------------------------------------------------------------